UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4963



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL EARL LITTLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-147)


Submitted:   August 11, 2006             Decided:   September 1, 2006


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Earl Little pled guilty pursuant to a plea

agreement to possession of a firearm by a previously convicted

felon, in violation of 18 U.S.C. § 922(g)(1) (2000).                The district

court sentenced Little to seventy-two months’ imprisonment under

the then-mandatory sentencing guidelines.              The sentencing court

also imposed an alternative sentence, pursuant to United States v.

Hammoud, 378 F.3d 426 (4th Cir.) (order), opinion issued by 381

F.3d 316 (4th Cir. 2004) (en banc), vacated, 543 U.S. 1097 (2005),

on   remand,   405   F.3d    1034   (4th   Cir.   2005).     Little    appeals,

contending his sentence violated United States v. Booker, 543 U.S.

220 (2005).

           The Sixth Amendment error in this case, if any, was

harmless   because     the     district      court   imposed   an     identical

alternative sentence in accordance with Hammoud.                     See United

States v. Shatley, 448 F.3d 264, 267 (4th Cir. 2006).*                       The

district   court’s    alternative      sentence      was   within    the   range

recommended by the sentencing guidelines, and this court takes the

district court at its word when it states it would impose the same

sentence under the advisory guideline system.              See id. at 267-68.

Therefore, we presume the district court properly considered the



      *
      Moreover, Little has conceded in his supplemental brief, and
the plea hearing transcript confirms, that statements he made at
the guilty plea hearing constituted admissions of facts such that
no Sixth Amendment error occurred at sentencing.

                                     - 2 -
sentencing factors set forth in 18 U.S.C.A § 3553(a) (West 2000 &

Supp. 2005), as required by United States v. Hughes, 401 F.3d 540,

546-56 (4th Cir. 2005); United States v. Green, 436 F.3d 449 (4th

Cir.) cert denied., 126 S. Ct. 2309 (2006); and United States v.

Moreland, 437 F.3d 424 (4th Cir. 2006).   Shatley, 448 F.3d at 268.

Furthermore, we conclude the sentence was reasonable.   See Green,

436 F.3d at 457.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -